Case 6:20-cv-00725-ADA Document 25-4 Filed 11/20/20 Page 1 of 3




              EXHIBIT 1
Centralized CM/ECF LIVE - U.S. District Court:txwd                         Page 1 of 43
            Case 6:20-cv-00725-ADA Document 25-4 Filed 11/20/20 Page 2 of 3


                                                                           LEAD_CASE,PATENT

                            U.S. District Court [LIVE]
                          Western District of Texas (Waco)
                   CIVIL DOCKET FOR CASE #: 6:19-cv-00432-ADA


Parus Holdings Inc. v. Apple Inc.                         Date Filed: 07/22/2019
Assigned to: Judge Alan D Albright                        Jury Demand: Both
Cause: 35:271 Patent Infringement                         Nature of Suit: 830 Patent
                                                          Jurisdiction: Federal Question
Plaintiff
Parus Holdings Inc.                         represented by Andrew H. DeVoogd
                                                           Mintz, Levin, Cohn, Ferris, Glovsky
                                                           and Popeo, P.C.
                                                           One Financial Center
                                                           Boston, MA 02111
                                                           617-348-1611
                                                           Fax: 617-542-2241
                                                           Email: AHDeVoogd@mintz.com
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                           Courtney Herndon
                                                           Mintz Levin Cohn Ferris Glovsky and
                                                           Popeo, PC
                                                           One Financial Center
                                                           Boston, MA 02111
                                                           617-348-1871
                                                           Email: cherndon@mintz.com
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                           Kristina R. Cary
                                                           KIRKLAND & ELLIS LLP
                                                           200 Clarendon Street
                                                           Boston, MA 02116
                                                           617 385 7535
                                                           Fax: 617 385 7501
                                                           Email: kristina.cary@kirkland.com
                                                           TERMINATED: 01/13/2020
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                           Michael J. McNamara
                                                           Mintz, Levin, Cohn, Ferris, Glovsky
                                                           and Popeo P.C.
                                                           One Financial Center
                                                           Boston, MA 02111




https://ecf.txwd.uscourts.gov/cgi-bin/DktRpt.pl?426731987185239-L_1_0-1                    10/22/2020
Centralized CM/ECF LIVE - U.S. District Court:txwd                        Page 32 of 43
            Case 6:20-cv-00725-ADA Document 25-4 Filed 11/20/20 Page 3 of 3


                      There is no document associated with this entry.) (jy) (Entered: 02/20/2020)
 02/20/2020           Text Order GRANTING 54 Motion to Dismiss entered by Judge Alan D
                      Albright. Before the Court is Defendant's motion to dismiss claims of willful
                      infringement, indirect infringement, and injunctive relief. The Court held a
                      hearing on this motion on January 31, 2020. During the hearing, Plaintiff
                      withdrew its request for injunctive relief. For the reasons described during the
                      hearing, the Court GRANTS the motion without prejudice, but Plaintiff is
                      GRANTED leave to amend its pleadings to reassert these claims after the start
                      of discovery if it is able to substantiate those allegations. (This is a text-only
                      entry generated by the court. There is no document associated with this entry.)
                      (jy) (Entered: 02/20/2020)
 02/20/2020           Text Order GRANTING 53 Motion to Dismiss entered by Judge Alan D
                      Albright. Before the Court is Defendant's motion to dismiss claims of willful
                      infringement, indirect infringement, and injunctive relief. The Court held a
                      hearing on this motion on January 31, 2020. During the hearing, Plaintiff
                      withdrew its request for injunctive relief. For the reasons described during the
                      hearing, the Court GRANTS the motion without prejudice, but Plaintiff is
                      GRANTED leave to amend its pleadings to reassert these claims after the start
                      of discovery if it is able to substantiate those allegations. (This is a text-only
                      entry generated by the court. There is no document associated with this entry.)
                      (jy) (Entered: 02/20/2020)
 02/25/2020     109 ANSWER to 28 Amended Complaint with Jury Demand by Amazon.Com,
                    Inc..(Shamilov, Saina) (Entered: 02/25/2020)
 02/25/2020     110 ANSWER to 28 Amended Complaint with Jury Demand by Google LLC.
                    (Amstutz, Paige) (Entered: 02/25/2020)
 02/25/2020     111 ANSWER to 28 Amended Complaint with Jury Demand by LG Electronics
                    USA, Inc., LG Electronics, Inc..(Amstutz, Paige) (Entered: 02/25/2020)
 02/25/2020     112 ANSWER to 28 Amended Complaint with Jury Demand by Apple Inc..
                    (Ravel, J.) (Entered: 02/25/2020)
 02/25/2020     113 ANSWER to Complaint with Jury Demand (Answer to Amended Complaint
                    22 in 6:19cv438), COUNTERCLAIM against Parus Holdings Inc. by
                    Samsung Electronics America, Inc., Samsung Electronics Co., Ltd..(Jones,
                    Michael) (Entered: 02/25/2020)
 02/27/2020     114 ORDER GRANTING 72 Motion for Discovery. The Court GRANTS Paruss
                    request for venue-related discovery. It is therefore ORDERED that the Parties
                    work together in good faith to determine an expedited schedule for venue-
                    related discovery and to narrow Paruss discovery requests. To the extent the
                    Parties are unable to agree on an expedited schedule and/or to narrow the
                    discovery requests, the Parties are encouraged to contact the Courts law clerk
                    to schedule a telephonic hearing to resolve these issues. Signed by Judge Alan
                    D Albright. (am) (Entered: 02/27/2020)
 03/12/2020     115 ORDER SETTING TELEPHONIC DISCOVERY HEARING, Telephone
                    Conference set for 3/12/2020 04:00 PM before Judge Alan D Albright. Signed
                    by Judge Alan D Albright. (am) (Entered: 03/12/2020)




https://ecf.txwd.uscourts.gov/cgi-bin/DktRpt.pl?426731987185239-L_1_0-1                       10/22/2020
